                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                                     8:04CR511

       vs.
                                                                        ORDER
BRANDON J. CURTIS,

                      Defendant.


       Defendant Brandon J. Curtis appeared before the court on December 7, 2018, on an
Amended Petition for Warrant or Summons for Offender Under Supervision [233]. Defendant
was represented by retained attorney Glenn A. Shapiro, and the government was represented by
Assistant U.S. Attorney Michael P. Norris. Defendant waived his right to a probable cause
hearing on the Amended Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government
moved for detention, and Defendant waived his right to a detention hearing upon coming into
federal custody. Defendant has therefore failed to meet his burden to establish by clear and
convincing evidence that he will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
       I find that the Amended Petition [233] alleges probable cause and that Defendant should
be held to answer for a final dispositional hearing before Senior Judge Bataillon.


       IT IS ORDERED:
       1.      The government’s motion to dismiss the Petition for Warrant or Summons for
Offender Under Supervision [215] is granted.
       2.      The government's motion for detention of Brandon J. Curtis is granted upon
Defendant coming into federal custody.
       3.      Defendant shall be returned to the custody of the Douglas County, Nebraska
authorities pending the final disposition of this matter and the U.S. Marshal for the District of
Nebraska is directed to place a detainer with the correctional officer having custody of
Defendant.
       4.      A final dispositional hearing on the Amended Petition for Warrant or Summons
for Offender Under Supervision [233] will be held before Senior Judge Joseph F. Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on December 20, 2018, at 10:00 a.m. Defendant must be present in person.
       5       Defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility;
       6.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       7.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver Defendant to the United
States Marshal for an appearance in connection with a court proceeding.


       Dated this 7th day of December, 2018.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge




                                                 2
